Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chapman et al. (US 8,433,407) represents the closest prior art.
Chapman discloses a system comprising an AED device that counts the number of chest compressions performed by an operator based on a continuous high frequency impedance signal, or an ECG signal, an accelerometer or pressure signal, or plethysmographic waveform signal (col. 4, In. 54 - col. 5, In. 4 and col. 6, In. 56- col. 7, In. 11) and using the compression count monitoring information to determine when to apply electric shock (col. 7, In. 24-26). Chapman further discloses use of the device with an airway and ventilation device (asynchronous ventilation with an intubated airway, col. 6, In. 62-64). Chapmen also broadly mentions monitoring end tidal C02 (col. 5, In. 45), but does not disclose, teach, or suggest at least the limitation of basing a decision of when to apply electric shock on evaluation of the state of ventilation according to a measured value of end tidal CO2 in each chest compression.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785